                              Case 3:18-cv-02621-WHO Document 73 Filed 02/06/19 Page 1 of 2



                        1   CLEMENT ROBERTS (State Bar No. 209203)
                            croberts@orrick.com
                        2   ORRICK, HERRINGTON & SUTCLIFFE LLP
                            405 Howard Street
                        3   San Francisco, CA 94105
                            Telephone:    (415) 773-5700
                        4   Facsimile:    (415) 773-5759
                        5   VICKIE FEEMAN (State Bar No. 177487)
                            vfeeman@orrick.com
                        6   FRANCES CHEEVER (State Bar No. 287585)
                            fcheever@orrick.com
                        7   EVAN BREWER (State Bar No. 304411)
                            ebrewer@orrick.com
                        8   ORRICK, HERRINGTON & SUTCLIFFE LLP
                            1000 Marsh Road
                        9   Menlo Park, CA 94025-1015
                            Telephone:   +1 650 614 7400
                       10   Facsimile:   +1 650 614 7401
                       11   Attorneys for Defendants
                            CHECK POINT SOFTWARE
                       12   TECHNOLOGIES, INC. and
                            CHECK POINT SOFTWARE
                       13   TECHNOLOGIES, LTD.
                       14
                                                         UNITED STATES DISTRICT COURT
                       15
                                                    NORTHERN DISTRICT OF CALIFORNIA
                       16
                                                            SAN FRANCISCO DIVISION
                       17
                       18
                            FINJAN, INC. a Delaware Corporation,         Case No. 3:18-cv-02621-WHO
                       19
                                            Plaintiff,                   DEFENDANT CHECK POINT
                       20                                                SOFTWARE TECHNOLOGIES, INC.
                                  v.                                     AND CHECK POINT SOFTWARE
                       21                                                TECHNOLOGIES, LTD.’S
                            CHECK POINT SOFTWARE                         STATEMENT OF RECENT DECISION
                       22   TECHNOLOGIES INC., a Delaware
                            Corporation, CHECK POINT SOFTWARE            Date:       February 13, 2019
                       23   TECHNOLOGIES LTD., an Israeli Limited        Time:       2:00 p.m.
                            Company,                                     Location:   Courtroom 2, 17th Floor
                       24                                                Judge:      Hon. William H. Orrick
                                            Defendants.
                       25                                                Complaint filed: May 3, 2018
                                                                         Trial Date: January 25, 2021
                       26
                       27
                       28
ORRICK, HERRINGTON &
    SUTCLIFFE LLP
    ATTORNEYS AT LAW
     SILICON VALLEY
                                                                           CHECK POINT’S STATEMENT OF RECENT DECISION
                                                                                                 3:18-CV-02621-WHO
                                Case 3:18-cv-02621-WHO Document 73 Filed 02/06/19 Page 2 of 2



                        1           Pursuant to Local Rule 7-3(d)(2), Defendants Check Point Software Technologies, Inc.
                        2   and Check Point Software Technologies, Ltd. (collectively, “Check Point”) write to notify the
                        3   Court of a relevant recent decision from this District regarding issues presented in Check Point’s
                        4   Motion to Enforce Court Order and Strike Infringement Contentions, ECF No. 55.
                        5           On January 28, 2019, Judge Tigar issued a sealed order in a case filed by Finjan in this
                        6   District against Zscaler, Inc., asserting infringement of patents also at issue in this case. Finjan,
                        7   Inc. v. Zscaler, Inc., Case No. 17-cv-06946-JST, at ECF No. 105 (N.D. Cal., Jan. 28, 2019).
                        8   Judge Tigar’s order found Finjan’s amended1 infringement contentions deficient under Patent
                        9   Local Rule 3-1. Id. Check Point became aware of this decision when Judge Tigar issued a
                       10   redacted version of his order on February 5, 2019. Finjan, Inc. v. Zscaler, Inc., Case No. 17-cv-
                       11   06946-JST, at ECF No. 110 (N.D. Cal., Feb. 5, 2019).
                       12           A copy of Judge Tigar’s redacted Order Granting Motion to Enforce Order on Motion to
                       13   Compel; Vacating Order to Show Cause; and Granting Motion to Enlarge Deadlines is attached
                       14   hereto as Exhibit A for the Court’s convenience.
                       15
                            Dated: February 6, 2019                                    Respectfully submitted,
                       16
                                                                                       ORRICK, HERRINGTON & SUTCLIFFE LLP
                       17
                       18
                                                                                       By:            /s/ Clement S. Roberts
                       19                                                                                Clement S. Roberts
                                                                                                      Attorneys for Defendants
                       20                                                                           CHECK POINT SOFTWARE
                                                                                                      TECHNOLOGIES, INC.
                       21                                                                           CHECK POINT SOFTWARE
                                                                                                     TECHNOLOGIES, LTD.
                       22
                       23
                       24
                       25
                       26   1Judge Tigar previously granted Zcaler’s motion to compel amended infringement contentions, ordering Finjan to
                            serve amended infringement contentions that complied with Patent Local Rule 3-1. Finjan, Inc. v. Zscaler, Inc., Case
                       27   No. 17-cv-06946-JST, at ECF No. 72 (N.D. Cal., Aug. 31, 2018). The order Check Point submits herewith as
                            supplemental authority is thus styled as an order granting Zscaler’s motion to enforce Judge Tigar’s prior order
                       28   compelling amended infringement contentions.
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                                               CHECK POINT STATEMENT OF RECENT DECISION
    ATTORNEYS AT LAW                                                               -1-                               3:18-CV-02621-WHO
     SILICON VALLEY
